                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

GARY RHINES,                            :

      Petitioner                         :   CIVIL ACTION NO. 3:17-1623

      v.                                 :        (JUDGE MANNION)

Warden FCI-ALLENWOOD,                    :

      Respondent                         :

                               MEMORANDUM

      Petitioner, Gary Rhines, an inmate confined in the Allenwood Federal

Correctional Institution, White Deer, Pennsylvania, filed the instant petition for

writ of habeas corpus pursuant to 28 U.S.C. §2254. He attacks a conviction

imposed by the Court of Common Pleas for Lycoming County, Pennsylvania.

(Doc. 1). Following careful consideration of the parties’ submissions, and for

the reasons discussed below, the Court will dismiss the petition as untimely

under the statute of limitations, see 28 U.S.C. §2244(d), and for failure to

raise a cognizable federal claim.



I.    Background

      The following background has been extracted from the trial court’s

opinion in support of the Order in compliance with Rule 1925(a) of the Rules
of Appellate Procedure. (Doc. 16 at 48, Opinion dated June 18, 2012).

     On March 9, 1995, Gary Rhines (Defendant) pled guilty to
     Delivery of a Controlled Substance, Possession with Intent to
     Deliver, and Simple Assault. On the same date, the Honorable
     Kenneth D. Brown sentenced the Defendant to eleven (11) to
     twenty-three (23) months incarceration in the Lycoming County
     Prison followed by a one (1) year period of probation. The
     Defendant did not file an appeal in this case.

     On January 13, 1997, the Defendant pled guilty to Delivery of a
     Controlled Substance and Possession with Intent to Deliver. On
     February 18, 1997, the Defendant was sentenced to twenty-six
     (26) to forty-six (46) months in a state correctional institution.
     Once again the Defendant did not appeal his sentence.
     Defendant was then paroled and later detained on August 23,
     2001 for a parole violation stemming from an indictment on
     federal drug distribution charges in the Middle District of
     Pennsylvania. Subsequently, the Defendant was convicted in
     federal court and was sentenced to a life sentence.

     On May 13, 2011, the Defendant filed a pro-se Petition for Writ of
     Error Coram Nobis, which the Court treated as a PCRA Petition.
     The Court appointed Attorney Rymsza to represent the Defendant
     on his PCRA Petition on May 20, 2011. Following several
     extensions of time for counsel to file an amended PCRA Petition
     or a Turner-Finley letter, Attorney Rymsza filed a Petition to
     Withdraw along with a Turner-Finley letter on November 22, 2011.
     In an Opinion and Order dated February 27, 2012, the Court
     found that Defendant’s PCRA Petition was untimely and proposed
     dismissal of the Petition within twenty (20) days. The Defendant
     submitted pro se objections to the Court’s proposed dismissal,
     which argued that the Defendant’s Petition was timely because he
     is actually innocent and that his counsel failed to file a Notice of
     Appeal or a PCRA when he was requested to do so. On March
     26, 2012, the Court, considering the objections by the Defendant,
     dismissed the Defendant’s PCRA and notified him of his appellate
     rights.

                                      2
      On April 12, 2012, the Defendant filed a Notice of Appeal. On
      April 17, 2012, the Court requested a statement from the
      Defendant in accordance with Pa. R.A. P. 1925(b), which was
      fulfilled by the Defendant on May 3, 2012. The Defendant raises
      two issues on appeal: 1) whether the Court of Common Pleas
      violated the Defendant’s 14th Amendment Due Process rights
      when it failed to allow equitable tolling of the one year time limit
      based upon him being actually innocent and/or newly discovered
      evidence; and 2) whether Martinez v. Ryan, U.S. No. 10-1001
      (March 20, 2012) warrants equitable tolling of the one year time
      limit.

Id.

      By Memorandum Opinion dated March 11, 2013, the Pennsylvania

Superior Court affirmed the PCRA Court, finding the following:

      In this case, the PCRA court denied Rhines’s Petition as untimely
      filed. Our General Assembly has mandated that a petition for
      PCRA relief must be filed within one year of the date the
      petitioner’s judgment of sentence became final. 42 Pa C.S.A.
      §9545(b)(3). The one-year time limitation is jurisdictional and a
      trial court has no power to address the substantive merits of an
      untimely petition. Commonwealth v. Abu-Jamal, 574 Pa.724, 833
      A.2d 719, 723-24 (Pa.2003); Commonwealth v. Gamboa-TayIor,
      562 Pa. 70, 753 A.2d 780, 783 (Pa.2000). The PCRA recognizes
      three exceptions to the one-year filing requirement: after
      discovered facts, interference by a government official, and a
      newly-recognized constitutional right. 42 Pa.C.S.A.
      §9545(b)(1)(i)-(iii). Any petition asserting one of these exceptions
      must also establish that the exception was raised within sixty days
      of the date the claim could have been first presented. 42
      Pa.C.S.A. §9545(b)(2).

            As such, when a PCRA petition is not filed within one
            year of the expiration of direct review, or not eligible
            for one of the three limited exceptions, or entitled to

                                       3
           one of the exceptions, but not filed within 60 days of
           the date that the claim could have been first brought,
           the [PCRA] court has no power to address the
           substantive merits of a petitioner’s PCRA claims.

     Gamboa-TayIor, 753 A.2d at 783.

     In this case, Rhines’s judgment of sentence for his convictions
     became final in 1996 and 1998. Rhines filed his PCRA Petition in
     May 2011, over a decade after his judgment of sentence became
     final. Therefore, Rhines’s PCRA Petition is facially untimely.
     Rhines argues that the PCRA’s time bar should not apply where
     there has been a colorable showing of actual innocence. Brief for
     Appellant at 12. Comparing the PCRA to federal statutes for post-
     conviction collateral relief, and arguing in favor of the equitable
     tolling of the PCRA’s time limitation, Rhines asserts that the
     PCRA’s time limitation violates his right to due process. Id.

     Rhines also argues that his direct appeal counsel rendered
     ineffective assistance by failing to file a requested direct appeal.
     Id. Rhines also claims that his PCRA counsel rendered ineffective
     assistance by failing to raise this claim before the PCRA court. Id.
     at 13, 753 A.2d 780. Finally, Rhines directs our attention to the
     United States Supreme Court’s holding in Martinez as support for
     his claim that, upon establishing PCRA counsel’s ineffectiveness,
     he is entitled to a review of the merits of his claim of ineffective
     assistance of trial counsel for failing to file a requested direct
     appeal. Id.

     In its Opinion filed on June 19, 2012, the PCRA court addressed
     Rhines’s claims and concluded that they lack merit. PCRA Court
     Opinion, 6/19/12, at 2-5. Upon our review of the record and the
     claims raised in Rhines’s pro se appellate brief, we agree with the
     sound reasoning of the PCRA court, as set forth in its Opinion,
     and affirm on this basis.

(Doc. 16 at 46, Opinion dated March 11, 2013). No appeal was filed from the


                                      4
Superior Court’s March 11, 2013 Opinion.

      On July 29, 2016 Rhines filed a second PCRA petition, alleging the

sentences imposed were unconstitutional as they were based on an

unconstitutional mandatory minimum sentencing scheme. (Doc. 16 at 51,

PCRA petition). Petitioner relied on Alleyne v. United States, 570 U.S. 99

(2013) and Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016). Id.

      On October 31, 2016 the court issued an Order, notifying Rhines of its

intent to dismiss the petition as untimely, unless objections were filed within

twenty (20) days of the Order. (Doc. 16 at 54, Opinion and Order). No

objections were filed; nor was an appeal taken from the October 31,2016

Order.

      On September 7, 2017, Petitioner filed the instant petition for writ of

habeas corpus. (Doc.1). Petitioner contends that he received an

unconstitutional mandatory minimum sentence pursuant to Alleyne v. United

States, 570 U.S. 99 (2013). In Alleyne, the court held any fact that by law

increases the penalty for a crime must be treated as an element of the crime

and submitted to a jury and found beyond a reasonable doubt. The effect was

to invalidate a range of PA statutes basing mandatory minimum penalties

upon non-elemental facts, and requiring such facts to be determined by a


                                      5
preponderance of the evidence at sentencing. See Commonwealth v. Wolfe,

140 A.3d 651 (Pa. 2016). Petitioner further contends that he is entitled to

habeas relief as counsel was ineffective at the time of his guilty plea for not

advising him that should he later be charged with another offense he could

face a sentencing enhancement due to his prior conviction. (Doc.1). Petitioner

relies upon Padilla v. Kentucky, 559 U.S. 356 (2010), in which the Supreme

Court held that counsel was ineffective for not advising the defendant that by

pleading guilty he would face deportation. Finally, Petitioner argues that his

federal sentence should not have been enhanced as his conviction in State

court was not similar to the Federal statute for which he was convicted and

accordingly his federal sentence was not subject to enhancement. (Doc. 8).



II.   Discussion

      A state prisoner requesting habeas corpus relief pursuant to 28 U.S.C.

§2254 must adhere to a statute of limitations that provides, in relevant part,

as follows:

              (d)(1) A one-year period of limitations shall apply to
              an application for a writ of habeas corpus by a person
              in custody pursuant to the judgment of a State court.
              The limitation period shall run from the latest of - (A)
              the date on which the judgment became final by the
              conclusion of direct review or the expiration for

                                         6
            seeking such review . . .

            (d)(2) The time during which a properly filed
            application for State post conviction or other collateral
            review with respect to the pertinent judgment or claim
            is pending shall not be counted toward any period of
            limitation under this subsection.

28 U.S.C. §2244(d)(1)-(2)(emphasis added); see generally, Jones v. Morton,

195 F.3d. 153, 157 (3d Cir. 1999). Thus, under the plain terms of

§2244(d)(1)(A), the period of time for filing a habeas corpus petition begins

to run when direct review processes are concluded. See Harris v. Hutchinson,

209 F.3d 325, 327 (4th Cir. 2000)(“[T]he AEDPA provides that upon

conclusion of direct review of a judgment of conviction, the one year period

within which to file a federal habeas corpus petition commences, but the

running of the period is suspended for the period when state post-conviction

proceedings are pending in any state court.”)(emphasis in original); Fields v.

Johnson, 159 F.3d 914, 916 (5th Cir. 1998)(per curiam); Hoggro v. Boone,

150 F.3d 1223, 1226 (10th Cir. 1998). It is not the conclusion of state post-

conviction collateral review processes that starts the running of the limitations

period. See Bunnell v. Yukins, No. 00-CV-73313, 2001 WL 278259, *2 (E.D.

Mich. Feb 14, 2001)(“Contrary to Petitioner’s assertion, the limitations period

did not begin to run anew after the completion of his post-conviction


                                        7
proceedings.”).

      As indicated above, section 2244(d)(2) operates to exclude only the

time within which a “properly filed application” for post conviction relief is

pending in state court. Thus, when a petition or appeal has concluded and is

no longer pending, the one (1) year statute of limitations starts to run and the

time is counted. A “properly filed application” for post conviction relief under

§2244(d)(2) is one submitted according to the state’s procedural

requirements, such as rules governing time and place of filing. Lovasz v.

Vaughn, 134 F.3d 146, 148 (3d Cir. 1998). The Third Circuit Court of Appeals

has defined “pending” as the time during which a petitioner may seek

discretionary state court review, whether or not such review is sought. Swartz

v. Meyers, 204 F.3d 417 (3d Cir. 2000). “Pending,” however, does not include

the period during which a state prisoner may file a petition for writ of certiorari

in the United States Supreme Court from the denial of his state post-

conviction petition. Stokes v. District Attorney of the County of Philadelphia,

No. 99-1493, 2001 WL 387516, at *2 (3d Cir., April 17, 2001). Likewise, the

statute of limitations is not tolled under §2244(d)(2) for the time during which

a habeas petition is pending in federal court. Jones, 195 F.3d at 158.

      The AEDPA statute of limitations also may be subject to equitable


                                        8
tolling. The Third Circuit has held that the federal habeas statute of limitations

is subject to equitable tolling only in extraordinary circumstances. See Merritt

v. Blaine, 326 F.3d 157, 161 (3d Cir. 2003). In Merritt, the Court of Appeals

set forth two general requirements for equitable tolling: “(1) that the petitioner

has in some extraordinary way been prevented from asserting his or her

rights; and (2) that the petitioner has shown that he or she exercised

reasonable diligence in investigating and bringing the claim.” Id. (internal

citations and quotations omitted).

      In this case, Petitioner was sentenced by the Lycoming County Court

of Common Pleas, on state charges, on March 9, 1995 and on February 18,

1997. No direct appeal was taken from either sentence. Thus, his conviction

on his March 9, 1995 sentence became final on April 24, 19961 and his

February 18, 1997 conviction became final on March 20, 1997, the day the

time period for filing a direct appeal with the Superior Court expired.2 The

1
 Where, as here, a prisoner’s conviction became final on direct review prior
to the effective date of the AEDPA (April 24, 1996), the limitations period
began running on April 24, 1996. Burns v. Morton, 134 F.3d 109, 111 (3d Cir.
1998); see also Harris, 209 F.3d at 328. Thus, the clock for filing a §2254
petition began on April 24, 1996, and Rhines had until April 24, 1997, to file
a timely habeas corpus petition. Burns, 134 F.3d at 111.
2
 In Pennsylvania, a criminal defendant has thirty days from the date of his
sentence to file a direct appeal with the superior court. See Pa.R.Crim.P.
                                                              (continued...)
                                        9
limitations period for filing a 2254 petition commenced on April 24, 1996 and

March 20, 1997, giving Petitioner until April 24, 1997, and March 20, 1998,

respectively, to file federal petitions, absent statutory or equitable tolling of the

period. Rhines, however, did not commence the instant proceedings until

September 7, 2017, almost twenty years after the expiration of the statue of

limitations. As such, the petition for habeas corpus relief under §2254 appears

to be barred by the statute of limitations, and should be dismissed as

untimely, unless the statute of limitations is subject to statutory or equitable

tolling.

       As noted above, the one-year statute of limitations is tolled during the

time petitioner had pending in state courts a properly filed PCRA petition.

Petitioner’s first PCRA petition, filed on May 13, 2011, was denied as untimely

on March 26, 2012, and affirmed as such by the Superior Court on March 11,

2013. Rhines’ second PCRA petition was filed on July 29, 2016 and was

dismissed as untimely, twenty days after the PCRA Court’s October 31, 2016

Order, giving notice of dismissal if no objections were filed within twenty days.

Both petitions were filed well after the AEDPA statute of limitations expired.




(...continued)
720(a)(3).
                                         10
As such, they do not toll an already expired statute of limitations. See Long

v. Wilson, 393 F.3d 390, 395 (3d Cir. 2004) (petitioner’s untimely PCRA

petition did not statutorily toll the statute of limitations because, inter alia, “the

limitations period had already run when it was filed”). Case law is clear that

an untimely PCRA petition is not “properly filed” and, therefore, does not toll

the statute of limitations. See Pace v. Diguglielmo, 544 U.S. 408, 417 (2005)

(“Because the state court rejected petitioner’s PCRA petition as untimely, it

was not ‘properly filed,’ and he is not entitled to statutory tolling under

§2254(d)(2).”). See also Merritt v. Blaine, 326 F.3d at 167-68. Consequently,

the AEDPA statute of limitations is not subject to statutory tolling.

      Moreover, although the AEDPA’s one-year filing requirement is a statute

of limitations, not a jurisdictional rule, and thus a habeas petition should not

be dismissed as untimely filed if there exists an equitable basis for tolling the

limitations period, Petitioner presents absolutely no evidence to account for

the delay in filing the instant petition for writ of habeas corpus. Consequently,

equitable tolling is inapplicable in this matter and the petition will be

dismissed.

      Finally, regardless of timeliness, Petitioner’s claims are not cognizable

claims. Initially, the Court notes that the United States Court of Appeals for


                                         11
the Third Circuit has held that “Alleyne cannot be applied retroactively to

cases on collateral review.” United States v. Winkelman, 746 F.3d 134, 136

(3d Cir. 2014). The court, applying Teague v. Lane, 489 U.S. 288 (1989),

concluded that Alleyne did not fall into either category of cases that apply

retroactively. Id. These two categories are substantive rules of constitutional

law and new watershed procedural rules. Teague, 489 U.S. at 316. The court

explained that “Alleyne announced a procedural, rather than substantive rule,”

and that the rule did not fall into the “extremely narrow” class of watershed

rules of criminal procedure. United States v. Reyes, 755 F.3d 210, 212 (3d

Cir. 2014).

      Moreover, the Supreme Court has found that Padilla v. Kentucky, 559

U.S. 356 (2010), is also not to be retroactive. Chaidez v. United States, 568

U.S. 342 (2013).

      Finally, to the extent that Petitioner claims that his federal sentence

should not have been enhanced by a state court conviction which Petitioner

believes is not similar to his federal conviction, such claim is not cognizable

in the instant challenge to Petitioner’s state court convictions, as it is more

appropriately raised in a 28 U.S.C. §2255 challenge to Petitioner’s federal

conviction and sentence.




                                      12
III.      Certificate of Appealability.

          When a district court denies a habeas petition on procedural grounds

without reaching the underlying constitutional claims, a certificate of

appealability should issue only if (1) the petition states a valid claim for the

denial of a constitutional right, and (2) reasonable jurists would find it

debatable whether the district court was correct in its procedural ruling. Slack

v. McDaniel, 529 U.S. 473, 484 (2000). In this case, reasonable jurists could

not disagree that the instant petition is time-barred and fails to raise a

cognizable federal claim. It is statutorily barred, and neither statutory nor

equitable tolling apply to the petition. Additionally, it fails to raise a federal

constitutional claim.



IV.       Conclusion

          In light of the foregoing, the petition for writ of habeas corpus will be

DISMISSED, and the case will be CLOSED. An appropriate order will follow.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge

Dated:           March 5, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-1623-01.wpd




                                                                  13
